 

 

 

 

Case 1:20-cr-00102-BLW Document 10-1 Filed o6/Eti2O Page,

 

 

 

 

 

CRIMINAL COVERSHEET
DEFENDANT'S NAME: German Lopez- JUVENILE: No
Villasenor
DEFENSE ATTORNEY: Thad Blank
Address: 702 W. Idaho, Ste, 1000 ; ‘
Boise, ID 83702 PUBLIC or SEALED: Public
SERVICE TYPE: Notice
(Summons or Warrant or
Notice (if Superseding))
Telephone No.: (208) 331-5500 ISSUE: Yes
INVESTIGATIVE AGENT: Cody Kerr INTERPRETER: Yes
Telephone No.: (208) 914-3363 If YES, language: Spanish
_ Drug Enforcement
AGENCY: Administration
CASE INFORMATION: Conspiracy to Distribute RELATED COMPLAINT: Yes
Methamphetamine; Possession with Intent to Distribute |CASE NUMBER: MS 20-151-S-REB
Methamphetamine and Heroin

 

 

 

"CRIMINAL CHARGING INFORMATION

 

 

CHARGING DOCUMENT: Indictment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Felony: Yes County of Offense: Jerome
Class A Misdemeanor: No Estimated Trial Time: 3 days
Class B or C Misdemeanor: No
(Petty Offense)
 Sepapure | COUNT/ Pe PENALTIES 0
| Clitleand Section) | RORFEITURE | BRIEF DESCRIPTION | (lnclude Supervised Release
cones ENE) ALLEGATION o oo." | - and Special Assessment) —
21 U.S.C. § 841(a)(1), ONE Conspiracy to Distribute | Not more than 20 years
(bd) )(C) and 846 Methamphetamine | imprisonment and/or
$1,000,000 fine, at least 3
years supervised release,
$100 special assessment
21 U.S.C, § 841(a)(1), TWO Possession with Intent to | At least 10 years and not
(b)(1)(A), and (b)()(C) Distribute more than life
Methamphetamine and |imprisonment and/or a
Heroin $10,000,000 fine, at least 5
years supervised release,
$100 Special Assessment
21 U,LS.C, § 853 FORFEITURE Drug Forfeiture Forfeiture of Listed
ALLEGATION Property
Date: 9 June 2020 istant U.S. Attorney: CHRISTOPHER A, BOOKER.
us. COURTS Telephone No.: (208) 334-0495
JUN 10 2020
Revd. Filed.___.Time___. GH 20-010 o~SBLY

STEPHEN W. KENYON
CLERK, DISTRICT OF IDAHO

 
